Title: To James Madison from Rufus King, 9 May 1803
From: King, Rufus
To: Madison, James


No. 96.
Sir
London May 9. 1803
Lord Whitworth was ordered to leave Paris on the Evening of the 3d. instant, unless the French Government should have signed a Minute by which it should be agreed that the English should continue the Military possession of Malta for ten years; that the Island of Lampidusa should be ceded to them for ever; and that the French Forces should be withdrawn from Holland.
On the morning of the 3rd. Lord Whitworth received Mr. Talleyrand’s Answer, stating that the Island of Lampidusa not belonging to France the first Consul could neither give his consent nor dissent to its being ceded to England.
That the demand to occupy Malta for Ten years being repugnant to the settlement at Amiens was inadmissible: were it otherwise the consent of Holland and Spain, Parties to the Treaty of Amiens, would be necessary, and were even all the Parties agreed, still the Guarantying Powers should be consulted.
That the french forces would be withdrawn from Holland as soon as England had evacuated the Possessions engaged to be evacuated by the Treaty of Amiens.
Instead of sending Lord Whitworth his Passports which he had demanded on the preceding day, on the evening of the 3rd. Mr. Talleyrand proposed to him that the military possession of Malta should be given to Russia, Austria or Prussia, as England might prefer.
In consequence of this offer Lord Whitworth postponed his departure, and sent a Messenger with the proposal to England, where it arrived and employed the deliberation of the Cabinet on Saturday the 7th.: the result was a disapprobation of Lord Whitworth’s conduct in remaining at Paris, and a new order to leave it in 36 hours after the return of the Messenger, unless the french Government should have signed a Minute by which it should be agreed—1st. That Malta should be occupied by the English forces until measures should be concerted between France and England for its complete independence, the occupation by the English to be limited, by a secret article, not to exceed ten years.
2nd. The Consent of the King of the two Sicilies, who is Sovereign of Lampidusa, being obtained, that no objection should be made by France to the occupation of the Island by England.
3rd. That the French forces should be immediately withdrawn from Holland.
The Messenger with this order left London on the night of the 7th. instant, and will probably reach Paris this Evening, so that Lord Whitworth must leave Paris the day after Tomorrow, unless the Demands of England be granted. Here the opinion is almost universal that they will be refused, and a Messenger from Lord Whitworth with this information is expected to arrive on the 13th.
In this critical state of affairs, tho’ with some expense to the public, by the detention of my Ship, as well as much inconvenience to myself and family, all our Baggage being embarked, I think it my duty to prolong my departure, as, in the event of war, it is of material consequence that we should endeavour to prevent those irregular orders that might prove vexatious to our Commerce. With perfect Respect and Esteem I have the honour to be, Sir, Your mo: ob & faithful servt
Rufus King
 

   
   RC (DNA: RG 59, DD, Great Britain, vol. 10); FC (NHi: Rufus King Papers); letterbook copy (ibid., vol. 55). RC in a clerk’s hand, signed by King. Docketed by Wagner as received 5 July.


